DETAILED ACTION
This Office Action is in response to the amendments filed on January 20, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation reciting “wherein the PN junction includes a first PN junction that forms a depletion layer at the outer peripheral end of the first semiconductor layer, the depletion layer spreading toward the interlayer insulating film” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed limitation of claim 22 recites “wherein the PN junction includes a first PN junction that forms a depletion layer at the outer peripheral end of the first semiconductor layer, the depletion layer spreading toward the interlayer insulating film.” However, the specification and drawings fail to show or recite a depletion layer. Therefore, it is unclear to the examiner as to what  is considered “the depletion layer.” Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed limitation of claim 22 recites “wherein the PN junction includes a first PN junction that forms a depletion layer at the outer peripheral end of the first semiconductor layer, the depletion layer spreading toward the interlayer insulating film.” However, the specification and drawings fail to show or recite a depletion layer. Therefore, it is unclear to the examiner as to what  is considered “the depletion layer.” Appropriate correction is required. For purpose of examination, the examiner has rejected the claims using its broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2010/0044825) in the device of Mauder (US 2013/0320487).
Regarding claim 21, Schmidt (Fig. 1) discloses a semiconductor device (1) including, as a semiconductor region in which semiconductor layers are formed, an active region (5) through which current flows and an edge termination structure region (10) arranged outside the active region and in which an edge termination structure is formed, the semiconductor device comprising:
a drift layer (4) of a first conductivity type, as one of the semiconductor layers; 
a base layer (8) of a second conductivity type, as an other one of the semiconductor layers, the base layer being in contact with the edge termination region; 
an interlayer insulating film (16) provided on the semiconductor region, on a side thereof where the base layer is formed, wherein the edge termination region has: 
a first semiconductor layer (11) of the second conductivity type, continuous from the base layer, 
However, Mauder does not disclose wherein the edge termination region has a second semiconductor layer of the first conductivity type, in contact with the first semiconductor layer and forming a PN junction therewith, and the first semiconductor layer has an outer peripheral end not in contact with the interlayer insulating film.
On the other hand, Mauder shows (Fig 8B) a semiconductor device (500) including, as a semiconductor region in which semiconductor layers are formed, an active region (610) through which current flows and an edge termination structure region (690) arranged outside the active region, wherein the edge termination region has a first semiconductor layer (105b) of the second conductivity type, continuous from a base layer (105b; located in the active region), and a second semiconductor layer (120a; see par 74 and Fig 6B for expanded view of the layer) of the first conductivity type, in contact with the first semiconductor layer and forming a PN junction therewith, and the first semiconductor layer has an outer peripheral end not in contact with an interlayer insulating film (220). Mauder teaches doing so to allow the breakdown voltage to be pinned to an active region of the semiconductor device, wherein the base is formed in the active region whereas at least a base portion is absent in an edge area surrounding the cell area; furthermore, improving avalanche robustness of the semiconductor device (par 73).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the edge termination region has a second semiconductor layer of the first conductivity type, in contact with the first semiconductor layer and forming a PN junction therewith, and the first semiconductor layer has an outer peripheral end not in contact with the interlayer insulating film in the device of Schmidt to allow the breakdown voltage to be pinned to an active region of the semiconductor device, wherein the base is formed in the active region whereas at least a base portion is absent in an edge area surrounding the cell area; furthermore improving avalanche robustness of the semiconductor device.
Regarding claim 22, Mauder shows (Fig 8B) wherein the PN junction includes a first PN junction that forms a depletion layer at the outer peripheral end of the first semiconductor layer, the depletion layer spreading toward the interlayer insulating film (par 41).
Regarding claim 23, Mauder shows (Fig 8B) wherein the first semiconductor layer has an impurity concentration equal to an impurity concentration of the base layer (par 60).
Regarding claim 23, Differences in the impurity concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impurity concentrations are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the impurity concentrations and similar impurity concentrations are known in the art (see e.g. Mauder), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Schmidt.
The specification contains no disclosure of either (a) the critical nature of the claimed impurity concentrations or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Regarding claim 25, Schmidt (Fig. 1) further comprising a channel stopper layer (9) provided in an outer periphery of the edge termination region, a distance from the outer peripheral end of the first semiconductor layer to the channel stopper layer is greater than a distance from the outer peripheral end of the first semiconductor layer to the interlayer insulating film (par 16).
Regarding claim 26, Schmidt (Fig. 1) wherein a width of a first side of the first semiconductor layer, opposite to a second side thereof facing the interlayer insulating film, decreases from the base layer toward the outer peripheral end of the first semiconductor layer.
Regarding claim 27, Schmidt (Fig. 1) further comprising a channel stopper layer (9) provided in an outer periphery of the edge termination region (par 16).


Regarding claim 28, Schmidt (Fig. 1) wherein a length of the first semiconductor layer from the base layer to the outer peripheral end of the first semiconductor layer is greater than a distance from the outer peripheral end of the first semiconductor layer to the channel stopper layer
Regarding claim 29, Mauder shows (Fig 8B) wherein the first semiconductor layer further forms a second PN junction, at the first side thereof.
Regarding claim 30, Mauder shows (Fig 8B) further comprising; a third semiconductor layer (105b) of the second conductivity type, directly adjacent to the first semiconductor layer at the second side and the second semiconductor layer; and a fourth semiconductor layer (105b) of the second conductivity type, directly adjacent to the first semiconductor layer at the first side, wherein a first interface of the second semiconductor layer and the third semiconductor layer in a depth direction of the semiconductor device is relatively closer to an outer periphery of the edge termination region than is a second interface of the fourth semiconductor layer and the drift layer in the depth direction.
Regarding claim 31, Mauder shows (Fig 8B) further comprising one PN junction formed by the second semiconductor layer at the second side of the first semiconductor layer in a depth direction of the semiconductor device, and an other PN junction formed by the drift layer at the first side of the first semiconductor layer, wherein the one PN junction is relatively closer to an outer periphery of the edge termination region than is the other PN junction.
Regarding claim 32, Mauder shows (Fig 8B) wherein the active region has a MOS gate that includes a trench (190) (par 36).
Regarding claim 33, Mauder shows (Fig 8B) wherein a bottom of the trench is closer to the interlayer insulating film (220) than is a bottom of the base layer (105b; located in the active region).
Regarding claim 34, Mauder shows (Fig 8B) wherein a bottom of the trench is closer to the interlayer insulating film than is the first side of the first semiconductor layer.
Regarding claim 35, Mauder shows (Fig 8B) wherein a bottom of the base layer and the second side of the first semiconductor layer are positioned at a same depth in a depth direction of the semiconductor device.
Regarding claim 36, Mauder shows (Fig 8B) wherein the bottom of the base layer and the bottom of the first semiconductor layer in the depth direction are located within a range of ±0.2m (par 37).
Regarding claim 36, Differences in the depths of the base layer and first semiconductor layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depths of the second and third semiconductor layers are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depths of the second and third semiconductor layers and similar depths of the second and third semiconductor layers are known in the art (see e.g. Mauder), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either (a) the critical nature of the claimed depths of the second and third semiconductor layers or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Regarding claim 37, Mauder shows (Fig 8B) wherein the bottom of the base layer and the bottom of the first semiconductor layer in the depth direction are located within a range of ±0.3m (par 37).
Regarding claim 37, Differences in the depths of the base layer and first semiconductor layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depths of the second and third semiconductor layers are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depths of the second and third semiconductor layers and similar depths of the second and third semiconductor layers are known in the art (see e.g. Mauder), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either (a) the critical nature of the claimed depths of the second and third semiconductor layers or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Regarding claim 39, Mauder shows (Fig 8B) wherein the first semiconductor layer is formed by a semiconductor layer having an impurity concentration that is at most equal to an impurity concentration of the base layer.
Regarding claim 39, Differences in the impurity concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impurity concentrations are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the impurity concentrations and similar impurity concentrations are known in the art (see e.g. Mauder), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Schmidt.
The specification contains no disclosure of either (a) the critical nature of the claimed impurity concentrations or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Regarding claim 40, Mauder shows (Fig 8B) wherein the impurity concentration of the base layer is in a range  1.0x1017 to 1.0x1019cm-3.  (par 60)
Regarding claim 40, Differences in the impurity concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impurity concentrations are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the impurity concentrations and similar impurity concentrations are known in the art (see e.g. Mauder), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Schmidt.
The specification contains no disclosure of either (a) the critical nature of the claimed impurity concentrations or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2010/0044825) in view of Mauder (US 2013/0320487) and in further view of Tarui (US 2011/0147766).
Regarding claim 24, Schmidt (Fig. 1) discloses most aspects of the present application. However, Schmidt does not show wherein the impurity concentration of the first semiconductor layer decreases with increasing proximity of the first semiconductor layer to an outer periphery of the edge termination region.
On the other hand, Tarui shows (Fig 23-25) a semiconductor device including, as a semiconductor region in which semiconductor layers are formed, an active region (X) through which current flows and an edge termination structure region (Y) arranged outside the active region, wherein the edge termination region has a first semiconductor layer (27) of a second conductivity type (par 94), and further discloses wherein the impurity concentration of the first semiconductor layer decreases with increasing proximity of the first semiconductor layer to an outer periphery of the edge termination region (par 102). Tarui teaches doing so to create a desired breakdown voltage by a standard activation annealing treatment after ion implantation, leading to reduction in manufacturing costs and enabling cost reduction of silicon carbide semiconductor devices (par 102).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the impurity concentration of the first semiconductor layer decreases with increasing proximity of the first semiconductor layer to an outer periphery of the edge termination region in the device of Schmidt to create a desired breakdown voltage by a standard activation annealing treatment after ion implantation, leading to reduction in manufacturing costs and enabling cost reduction of silicon carbide semiconductor devices.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2010/0044825) in view of Mauder (US 2013/0320487) and in further view of Arai (US 2015/0060887).
Regarding claim 38, Schmidt (Fig. 1) discloses most aspects of the present application. However, Schmidt does not show wherein the interlayer insulating film has a thickness in a range of 0.1 to 3.0 µm.
On the other hand, Arai shows (Fig 20) a semiconductor device (2) including, as a semiconductor region in which semiconductor layers are formed, an active region (3) through which current flows and an edge termination structure region (6) arranged outside the active region, an interlayer insulating film (14a) provided on the semiconductor region, wherein the interlayer insulating film has a thickness 500nm (which falls in the range of 0.1 to 3.0 µm (par 143).
Regarding claim 38, Differences in the thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thickness and similar thickness are known in the art (see e.g. Arai), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Schmidt.
The specification contains no disclosure of either (a) the critical nature of the claimed thickness or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                            
/Marcos D. Pizarro/                Primary Examiner, Art Unit 2814                                                                                                                                                                                        
/Q.A.B/               Examiner, Art Unit 2814